DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   
Claim(s) 1-3, 5-8, 11-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luettgen (US 2014/0272782) in view of Grulke (US 5,046,486).
Regarding claim 1, Luettgen discloses (Fig. 1A-1B) an oral irrigator comprising: 
a reservoir (104); 
a base (102) supporting the reservoir and including a pump (146) fluidly connected to the reservoir; 
a handle (108) positioned external the base and in fluid communication with the pump via a hose (118); and 
a unidirectional valve (“check valve”, paragraph [0039]) positioned external the base (positioned within handle, paragraph [0039]).
Luettgen is silent that the unidirectional valve is configured to seal fluid from flowing from a downstream side of the valve toward the pump.
However, Grulke teaches (Fig. 4) an irrigator comprising a unidirectional valve (240) configured to seal fluid flowing from a downstream side of valve toward water source (L). While Grulke does not disclose this water source is driven by a pump, Luettgen already discloses pump driven water source, therefore combination of Luettgen and Grulke would provide for the valve to seal fluid flowing from a downstream side of valve toward the pump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unidirectional valve of Luettgen so that the unidirectional valve is configured to seal fluid from flowing from a downstream side of the valve toward the pump, as taught and suggested by Grulke, for the purpose of preventing backflow of water (Col. 12 lines 4-12 Grulke).
Regarding claim 2, modified Luettgen discloses the valve is positioned downstream of the hose (see Fig. 4 Grulke).
Regarding claim 3, modified Luettgen discloses the valve is positioned within the handle (see Fig. 4 Grulke).
Regarding claim 5, modified Luettgen discloses the handle includes a housing defining a fluid inlet (where hose 118 enters and introduces water to handle 106 via a fluid pathway) and a fluid outlet (outlet of handle 116 that couples to tip 114).
Regarding claim 6, modified Luettgen discloses the valve is positioned downstream of the fluid inlet of the housing (Fig. 4 Grulke shows valve 240 is positioned downstream of fluid inlet 41).
Regarding claim 7, modified Luettgen discloses the valve is positioned within the housing between the fluid inlet and fluid outlet (Fig. 4 of Grulke shows valve 240 positioned downstream of inlet 41 and upstream of outlet 201, and therefore positioned between the fluid inlet and outlet).
Regarding claim 8, modified Luettgen discloses a tip (114 of Luettgen) coupled to the fluid outlet of the housing (see Fig. 1A Luettgen).
Regarding claim 11, Luettgen discloses (Fig. 1A-1B) an oral irrigator comprising: 
a reservoir (104); 
a base (102) supporting the reservoir and including a pump assembly (146) fluidly connected to the reservoir, the pump assembly including a valve assembly (156) positioned within the base;
a handle (108) positioned external the base and in fluid communication with the pump via a hose (118); and 
a one-way valve (“check valve”, paragraph [0039]) positioned external the base (positioned within handle, paragraph [0039]).
Luettgen is silent that the unidirectional valve is configured to seal fluid from flowing from a downstream side of the valve toward the pump.
However, Grulke teaches (Fig. 4) an irrigator comprising a unidirectional valve (240) configured to seal fluid flowing from a downstream side of valve toward water source (L). While Grulke does not disclose this water source is driven by a pump, Luettgen already discloses pump driven water source, therefore combination of Luettgen and Grulke would provide for the valve to seal fluid flowing from a downstream side of valve toward the pump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unidirectional valve of Luettgen so that the unidirectional valve is configured to seal fluid from flowing from a downstream side of the valve toward the pump, as taught and suggested by Grulke, for the purpose of preventing backflow of water (Col. 12 lines 4-12 Grulke).
Regarding claim 12, modified Luettgen discloses the valve is positioned downstream of the hose (see Fig. 4 Grulke).
Regarding claim 13, modified Luettgen discloses the valve is positioned within the handle (see Fig. 4 Grulke).
Regarding claim 15, modified Luettgen discloses the handle includes a housing defining a fluid inlet (where hose 118 enters and introduces water to handle 106 via a fluid pathway) and a fluid outlet (outlet of handle 116 that couples to tip 114).
Regarding claim 16, modified Luettgen discloses the valve is positioned downstream of the fluid inlet of the housing (Fig. 4 Grulke shows valve 240 is positioned downstream of fluid inlet 41).
Regarding claim 17, modified Luettgen discloses the valve is positioned within the housing between the fluid inlet and fluid outlet (Fig. 4 of Grulke shows valve 240 positioned downstream of inlet 41 and upstream of outlet 201, and therefore positioned between the fluid inlet and outlet).
Regarding claim 18, modified Luettgen discloses a tip (114 of Luettgen) coupled to the fluid outlet of the housing (see Fig. 1A Luettgen).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luettgen (US 2014/0272782) in view of Grulke (US 5,046,486), and further in view of Gimelli (WO 2008/046580).
Regarding claims 4 and 14, modified Luettgen discloses a valve, but does not disclose an internal chamber for receiving a tablet and the valve is positioned upstream of the tablet to prevent fluid intermixed with the tablet from flowing into the hose.
However, Gimelli teaches (Fig. 1-3) an oral irrigator comprising an internal chamber (5) for receiving a tablet (“tablet”, Abstract), the valve is positioned upstream of the tablet to prevent fluid intermixed with the tablet from flowing into the hose. Regarding the limitation “the valve is positioned upstream of the tablet to prevent fluid intermixed with the tablet from flowing into the hose”, because the valve of modified Luettgen is positioned at the inlet of the handle (see Fig. 4 Grulke), the combined invention provides for this feature since the chamber is positioned near the outlet as opposed to the inlet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigator of modified Luettgen to include for the purpose of providing improving cleansing of user by entraining a oral agent within the waterflow (Abstract Gimelli).
  
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luettgen (US 2014/0272782) in view of Grulke (US 5,046,486), and further in view of Tweedie (US 20180125624).
Regarding claim 9, modified Luettgen discloses the valve includes a body (outer portion 246) and a first flap (242) extending inwardly from the body, but does not disclose a second flap extending inwardly from the body toward the first flap.
However, Tweedie teaches (Fig. 10-11) a one-way valve (152) comprising a body (edge portions couples to housing 132) and first and second flaps extending inwardly from the body toward each other (see angled flaps in Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the one way flap valve of modified Luettgen a one way flap valve that comprises a body, a first flap extending inwardly from the body, and a second flap extending inwardly from the body toward the first flap, as taught by Tweedie, for the purpose of preventing backflow to the pump device (paragraph [0130]). Furthermore, it has been held that simple substitution of one well-known one-way valve (one-way valve of Luettgen having a single flap) with another one-way valve (one-way valve of Tweedie having two flaps) would provide the expected result of preventing backflow (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 10, modified Luettgen discloses the first and second flap seal together upon application of a fluid force toward the reservoir (paragraph [0130] Tweedie).
Regarding claim 19, modified Luettgen discloses the valve includes a body (outer portion 246) and a first flap (242) extending inwardly from the body, but does not disclose a second flap extending inwardly from the body toward the first flap.
However, Tweedie teaches (Fig. 10-11) a one-way valve (152) comprising a body (edge portions couples to housing 132) and first and second flaps extending inwardly from the body toward each other (see angled flaps in Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the one way flap valve of modified Luettgen a one way flap valve that comprises a body, a first flap extending inwardly from the body, and a second flap extending inwardly from the body toward the first flap, as taught by Tweedie, for the purpose of preventing backflow to the pump device (paragraph [0130]). Furthermore, it has been held that simple substitution of one well-known one-way valve (one-way valve of Luettgen having a single flap) with another one-way valve (one-way valve of Tweedie having two flaps) would provide the expected result of preventing backflow (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 20, modified Luettgen discloses the first and second flap seal together upon application of a fluid force toward the reservoir (paragraph [0130] Tweedie).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785